Jackson, Chief Justice.
This case is fully covered by the ruling of this court in Bush vs. Lester et al., 55 Ga., 579, 582-3. This court there followed Chief Justice Waite (in re Daniel Deckert, 10 Bank. Reg., 1) in holding “ that the amending act of March 3, 1873, was unsuccessful in making unconstitutional provisions in state laws a part of the system of' bankruptcy.” It was the unanimous opinion of the court then, and it not being requested to be reviewed now, and the Supreme Court of the United States not having decided the contrary, so far as we know, this court, as now organized in its personnel, must follow that case. The debt.having been contracted prior to the constitution of 1868, could not have been defeated by a homestead under it by the state law; and that ruling being that the effort of congress to defeat it by the amending act of 1873 is inoperative, the court below was right to find the homestead subject to the debt, though the exemption of the property was made by the bankrupt court.
Should this court be requested to review, the case cited, and those following it, it may be done; or should the Su*3preme Court of the United States uphold the act of March, 1873, as controlling in cases like this, of course this court will yield to its decision. ‘ ■ ■■ • .
J udgment affirmed.